      Case 3:20-cr-02579-LAB Document 70 Filed 02/18/21 PageID.425 Page 1 of 1




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 20-CR-2579-LAB
                                                   JUDGMENT AND ORDER
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   MARIA MAESO RIVAS,
12
                  Defendant
13
14
15         IT IS HEREBY ORDERED that the information shall be dismissed against Maria

16 Maeso Rivas, only, without prejudice.
17      IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral.
19         IT IS SO ORDERED.
20
21         DATED: February 18, 2021

22
23
                                                 _______________________________
24                                               HON. LARRY ALAN BURNS
25                                               UNITED STATES
                                                 DISTRICT COURT JUDGE
26
27
28
